Exhibit 10.2

 

Execution Version

 



 

 

 

 

 

 

 

 

 

 

 

 

SECURITY AGREEMENT

 

made by

 

CADIZ INC.
and
CADIZ REAL ESTATE LLC,
as Loan Parties,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

 

Dated as of May 25, 2017

 

 

 

  

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

   

    Page

 

SECTION 1

 

DEFINED TERMS

 

1.1 Definitions 1 1.2    Other Definitional Provisions 4

 

SECTION 2

 

GRANT OF SECURITY INTEREST

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1 Title; No Other Liens 5 3.2 Perfected First Priority Liens 5 3.3
Jurisdiction of Organization; Chief Executive Office 6 3.4 Real Property 6 3.5
Inventory and Equipment 6 3.6 Farm Products 6 3.7 Investment Property 6 3.8
Receivables 6 3.9 Intellectual Property 6 3.10 Deposit Accounts and Securities
Accounts 7 3.11 Letter-of-Credit Rights 7 3.12 Commercial Tort Claims 7

 

SECTION 4

 

COVENANTS

 

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper 7 4.2
Payment of Obligations 7 4.3 Maintenance of Perfected Security Interest; Further
Documentation 8 4.4 Changes in Locations, Name, etc. 8 4.5 Notices 9 4.6
Investment Property 9 4.7 Receivables 10 4.8 Deposit Accounts and Securities
Accounts 10 4.9 Letters of Credit 10 4.10    Equipment 10 4.11    General
Intangibles 11 4.12    Commercial Tort Claims 11

 



 i

 

 

    Page

 

SECTION 5

 

REMEDIAL PROVISIONS

  

5.1 Certain Matters Relating to Receivables 11 5.2 Communications with Obligors;
Loan Parties Remain Liable 11 5.3 Pledged Stock 12 5.4 Proceeds to Be Turned
Over to Agent 13 5.5 Application of Proceeds 13 5.6 Code and Other Remedies 14
5.7 Deficiency 14

 

SECTION 6

 

MISCELLANEOUS

 

6.1 Amendments in Writing 15 6.2 Notices 15 6.3 No Waiver by Course of Conduct;
Cumulative Remedies 15 6.4 Enforcement Expenses; Indemnification 15 6.5
Successors and Assigns 15 6.6 Set-off 16 6.7 Counterparts 16 6.8 Severability 16
6.9 Section Headings 16 6.10 Integration 16 6.11 Governing Law 16 6.12
Submission to Jurisdiction; Waivers 16 6.13 Acknowledgments 17 6.14 Releases 17
6.15 Waiver of Jury Trial 18 6.16 The Agent 18

  



 ii

 

 

SCHEDULES

 

Schedule 1 Notice Addresses of Loan Parties     Schedule 2 Description of
Investment Property     Schedule 3 Filings and Other Actions Required to Perfect
Security Interests     Schedule 4 Jurisdiction of Organization, Organizational
Number, FEIN and Chief Executive Office     Schedule 5 Owned and Leased Property
    Schedule 6 Locations of Inventory and Equipment     Schedule 7 Intellectual
Property     Schedule 8 Deposit Accounts and Securities Accounts     Schedule 9
Letter of Credit Rights     Schedule 10 Commercial Tort Claims

 



 

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of May 25, 2017, made by Cadiz Inc., a Delaware
corporation (“Parent”), and Cadiz Real Estate LLC, a Delaware limited liability
company (“CRE”) (together with any other entity that may become a party hereto
as provided herein, the “Loan Parties”), in favor of Wells Fargo Bank, National
Association, as administrative agent and collateral agent (in such capacity, the
“Agent”), on behalf of the Lenders holding Secured Term Loans under the Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Parent and
CRE, as borrowers (together, the “Borrower”), the lenders party thereto (the
“Lenders”) and the Agent.

 

W I  T  N  E  S  S  E  T  H:

 

WHEREAS, it is a condition precedent to the Credit Agreement that the Loan
Parties shall have executed and delivered this Agreement to the Agent;

 

NOW, THEREFORE, in consideration of the premises hereunder, and to induce the
Agent and the Lenders to enter into the Credit Agreement, each Loan Party hereby
agrees with the Agent as follows:

 

Section 1

DEFINED TERMS

 

1.1              Definitions. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Contracts, Control, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights and
Supporting Obligations. The following terms shall have the following meanings:

 

(a)               “Agreement”: this Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

(b)              “Borrower Obligations”: the collective reference to the
Obligations, as defined in the Credit Agreement, with respect only to the
Secured Term Loans outstanding thereunder and to the Lenders holding Secured
Term Loans.

 

(c)               “Collateral”: as defined in Section 2.

 

(d)              “Collateral Account”: any collateral account established by the
Agent as provided in Section 5.1 or 5.4.

 

(e)              “Convertible Note Indentures”: means (i) that certain
Indenture, dated as of March 5, 2013, between Parent and U.S. Bank, National
Association (as successor to The Bank of New York Mellon Trust Company, N.A.),
as trustee, as amended by that certain First Supplemental Indenture dated as of
October 30, 2013, and that certain Second Supplemental Indenture dated as
November 23, 2015, and as may be further amended, restated, supplemented or
otherwise modified from time to time, and (ii) that certain Indenture, dated as
of December 10, 2015, between Parent and U.S. Bank, National Association, as
trustee, as amended by that certain First Supplemental Indenture dated as of
April 28, 2016, and as may be further amended, restated, supplemented or
otherwise modified from time to time.

 



 1 

 

 

(f)               “Copyright Licenses”: any written agreement naming any Loan
Party as licensor or licensee (including, without limitation, those listed in
Schedule 7), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

(g)              “Copyrights”: (i) all copyrights arising under the laws of the
United States, whether registered or unregistered and whether published or
unpublished (including, without limitation, those listed in Schedule 7), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 

(h)              “Deposit Account”: as such term is defined in the New York UCC,
including the deposit accounts listed on Schedule 8.

 

(i)                “Intellectual Property”: the collective reference to all
rights, priorities and privileges relating to intellectual property arising
under United States laws, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses.

 

(j)               “Intercompany Note”: any promissory note evidencing loans made
by any Loan Party to another Loan Party.

 

(k)               “Investment Property”: the collective reference to (i) all
“Investment Property” as such term is defined in Section 9-102(a)(49) of the New
York UCC and (ii) in any event, all Pledged Notes and all Pledged Stock.

 

(l)                “Issuers”: the collective reference to each issuer of any
Investment Property.

 

(m)              “New York UCC”: the Uniform Commercial Code as from time to
time in effect in the State of New York.

 

(n)              “Loan Party Obligations”: with respect to any Loan Party, all
obligations and liabilities of such Loan Party with respect only to the Secured
Term Loans outstanding thereunder, to the Lenders holding Secured Term Loans and
to the Agent which may arise under or in connection with this Agreement, any
other Loan Document to which such Loan Party is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agent that are required to be paid by such Loan
Party pursuant to the terms of this Agreement, any other Loan Document).

 



 2 

 

 

(o)              “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Loan Party, its Loan Party
Obligations.

 

(p)              “Patent License”: all agreements, whether written or oral,
providing for the grant by or to any Loan Party of any right to manufacture, use
or sell any invention covered in whole or in part by a Patent, including,
without limitation, any of the foregoing referred to in Schedule 7.

 

(q)              “Patents”: (i) all letters patent of the United States, all
reissues and extensions thereof and all goodwill associated therewith,
including, without limitation, any of the foregoing referred to in Schedule 7,
(ii) all applications for letters patent of the United States, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 7, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

(r)               “Pledged Notes”: all promissory notes listed on Schedule 2 and
all Intercompany Notes at any time issued to any Loan Party and all other
promissory notes issued to or held by any Loan Party.

 

(s)              “Pledged Stock”: (i) the shares of Capital Stock listed on
Schedule 2 and (ii) any other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or directly held by, any Loan Party while this
Agreement is in effect.

 

(t)                “Proceeds”: all “Proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

 

(u)              “Receivable”: any right to payment for goods sold or leased or
for services rendered, whether or not such right is evidenced by an Instrument
or Chattel Paper and whether or not it has been earned by performance
(including, without limitation, any Account).

 

(v)              “Securities Act”: the Securities Act of 1933, as amended.

 

(w)              “Trademark License”: any agreement, whether written or oral,
providing for the grant by or to any Loan Party of any right to use any
Trademark, including, without limitation, any of the foregoing referred to in
Schedule 7.

 

(x)              “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 7, and (ii) the right
to obtain all renewals thereof.

 



 3 

 

 

1.2              Other Definitional Provisions. (a) The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

 

(b)              The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)              Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Loan Party, shall refer to such
Loan Party’s Collateral or the relevant part thereof.

 

Section 2

GRANT OF SECURITY INTEREST

 

Each Loan Party hereby grants to the Agent, for its benefit and on behalf of,
and for the benefit of, the Lenders holding Secured Term Loans, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Loan Party or in which such Loan Party now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Loan Party’s Obligations:

 

(a)               all Accounts;

 

(b)              all Chattel Paper;

 

(c)               all Contracts;

 

(d)              the Deposit Accounts;

 

(e)               all Documents;

 

(f)               all Equipment;

 

(g)              all General Intangibles;

 

(h)              all Instruments;

 

(i)                all Intellectual Property;

 

(j)                all Inventory;

 

(k)               all Investment Property;

 

(l)                all Letter-of-Credit Rights;

 

(m)              all Goods not otherwise described above;

 



 4 

 

 

(n)              all books and records pertaining to the foregoing; and

 

(o)              to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law.

 

Section 3

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Agent to enter into the Credit Agreement and the
Lenders to make their extensions of credit to the Borrower thereunder, each Loan
Party hereby represents and warrants to the Agent for the benefit of the Lenders
holding Secured Term Loans that:

 

3.1              Title; No Other Liens. Except for the security interest granted
to the Agent pursuant to this Agreement and the other Liens permitted to exist
on the Collateral by the Credit Agreement, such Loan Party owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Agent, for the benefit of the Lenders holding Secured
Term Loans, pursuant to this Agreement or as are permitted by the Credit
Agreement.

 

3.2             Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Agent as collateral security for such Loan
Party’s Obligations, enforceable in accordance with the terms hereof against all
creditors of such Loan Party and any Persons purporting to purchase any
Collateral from such Loan Party and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except, in the case of Collateral
other than Pledged Stock and Pledged Note, to the extent permitted by the Credit
Agreement.

 



 5 

 

 

3.3              Jurisdiction of Organization; Chief Executive Office. On the
date hereof, such Loan Party’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), Federal Taxpayer
Identification Number (if any) and the location of such Loan Party’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Loan Party has furnished to the Agent
a certified charter, certificate of incorporation or other organization document
and long-form good standing certificate as of a date which is recent to the date
hereof.

 

3.4              Real Property. Schedule 5 is a list of all U.S. real property
owned in fee or leased by such Loan Party as of the date hereof.

 

3.5              Inventory and Equipment. On the date hereof, a material portion
of the Inventory and the Equipment (other than mobile goods) are kept at the
locations listed on Schedule 6.

 

3.6              Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products in any material respect.

 

3.7              Investment Property. The shares of Pledged Stock pledged by
such Loan Party hereunder constitute all the issued and outstanding shares of
all classes of the Capital Stock of each Issuer owned by such Loan Party. All
the shares of the Pledged Stock have been duly and validly issued and are fully
paid and nonassessable. Each of the Pledged Notes constitutes the legal, valid
and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. Such Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.

 

3.8              Receivables. No material amount payable to such Loan Party
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Agent. The amounts represented
by such Loan Party to the Agent from time to time as owing to such Loan Party in
respect of the Receivables will at such times be accurate in all material
respects.

 

3.9              Intellectual Property. (a) Schedule 7 lists all registered or
applied for Intellectual Property owned by such Loan Party in its own name on
the date hereof which is material to such Loan Party.

 

(b)              On the date hereof, all material Intellectual Property is
valid, subsisting, unexpired and enforceable, has not been abandoned and, to the
best knowledge of such Loan Party, does not infringe the intellectual property
rights of any other Person.

 

(c)               Except as set forth in Schedule 7, on the date hereof, no
material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Loan Party is the licensor or franchisor.

 



 6 

 

 

(d)              No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Loan Party’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e)              There is no action or proceeding pending, or, to the knowledge
of such Loan Party, threatened, on the date hereof seeking to limit, cancel or
question the validity of any Intellectual Property or such Loan Party’s
ownership interest therein that could reasonably be expected to have a Material
Adverse Effect.

 

3.10            Deposit Accounts and Securities Accounts. Schedule 8 is a true
and complete list of all deposit accounts, brokerage accounts or securities
investment accounts maintained by such Loan Party as of the date hereof,
including the name and address of each institution where each such account is
held, the type of each such account and the name of such Loan Party that holds
each account. Except for Control arising by operation of law in favor of banks
and securities intermediaries having custody over deposit accounts and
securities accounts set forth on Schedule 8, no Person has Control of any
deposit accounts and securities accounts in which any Loan Party has any
interest.

 

3.11            Letter-of-Credit Rights. Schedule 9 is a true and correct list
of all letters of credit issued in favor of such Loan Party, as beneficiary
thereunder, as of the date hereof.

 

3.12            Commercial Tort Claims. Attached hereto as Schedule 10 is a list
of Commercial Tort Claims held by such Loan Party as of the date hereof,
including a brief description thereof.

 

Section 4

COVENANTS

 

Each Loan Party covenants and agrees with the Agent that, from and after the
date of this Agreement until the Obligations shall have been paid in full:

 

4.1              Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of an aggregate principal amount of $100,000
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Agent, duly indorsed in a manner satisfactory to the Agent, to
be held as Collateral pursuant to this Agreement.

 

4.2              Payment of Obligations. Such Loan Party will pay and discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all taxes, assessments and governmental charges or levies
imposed upon the Collateral or in respect of income or profits therefrom, as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such tax, assessment, charge or levy need be paid if the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
reserves in conformity with GAAP with respect thereto have been provided on the
books of such Loan Party or such failure to pay could not reasonably be expected
to result in the sale, forfeiture or loss of any material portion of the
Collateral or any interest therein.

 



 7 

 

 

4.3              Maintenance of Perfected Security Interest; Further
Documentation. Such Loan Party shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such Loan
Party under the Loan Documents to dispose of the Collateral. Such Loan Party
will furnish to the Agent from time to time statements and schedules further
identifying and describing the assets and property of such Loan Party and such
other reports in connection therewith as the Agent may reasonably request, all
in reasonable detail. At any time and from time to time, upon the written
request of the Agent or the Required Lenders, and at the sole expense of such
Loan Party, such Loan Party will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as may be necessary or advisable or as required by applicable law for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) to the extent commercially reasonable, in the
case of Investment Property, the Deposit Accounts, Letter-of-Credit Rights and
any other relevant Collateral, taking any actions necessary to enable the Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto. Notwithstanding anything to the contrary contained
herein or in the UCC, the Agent shall not have any obligation to (i) prepare,
record, file, re-record, or re-file any financing statement, perfection
statement, continuation statement or other instrument in any public office or
for otherwise ensure the perfection, maintenance, priority or enforceability of
any security interest granted pursuant to, or contemplated by, any Loan
Document, (ii) take any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) take any action to protect against any
diminution in value of the Collateral.

 

4.4              Changes in Locations, Name, etc. Such Loan Party will not,
except upon 10 days’ prior written notice to the Agent and delivery to the Agent
of (a) all additional executed financing statements and other documents as may
be necessary or advisable or as required by applicable law to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 6 showing any additional
location at which material Inventory or Equipment shall be kept:

 

(a)               change its jurisdiction of organization or the location of its
chief executive office or sole place of business or principal residence from
that referred to in Section 3.3; or

 

(b)              change its name, identity or corporate structure to such an
extent that any financing statement filed in connection with this Agreement
would be misleading.

 



 8 

 

 

4.5              Notices. Such Loan Party will advise the Agent promptly in
reasonable detail of:

 

(a)              any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
materially adversely affect the ability of the Agent to exercise any of its
remedies hereunder; and

 

(b)              of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

4.6              Investment Property. (a) If such Loan Party shall become
entitled to receive or shall receive after the date hereof any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Loan Party shall accept the
same as the agent of the Agent, hold the same in trust for the Agent and deliver
the same forthwith to the Agent in the exact form received, duly indorsed by
such Loan Party to the Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Loan Party and with, if
the Agent so requests, signature guaranteed, to be held by the Agent, subject to
the terms hereof, as additional collateral security for the Obligations. Any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Agent, be delivered to the Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Loan Party, such Loan Party shall, until such money or property
is paid or delivered to the Agent, hold such money or property in trust for the
Agent, segregated from other funds of such Loan Party, as additional collateral
security for the Obligations.

 

(b)              Without the prior written consent of the Agent acting at the
direction of the Required Lenders, such Loan Party will not (i) vote to enable,
or take any other action to permit, any Issuer to issue any Capital Stock of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Capital Stock of any nature of any Issuer
(except pursuant to a transaction permitted by the Credit Agreement or the
Convertible Note Indentures), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or permitted by the Credit Agreement or (iv)
enter into any agreement or undertaking restricting the right or ability of such
Loan Party or the Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof except as permitted by the Credit Agreement.

 



 9 

 

 

(c)              In the case of each Loan Party which is an Issuer, such Issuer
agrees that it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it.

 

(d)             In the case of each Loan Party which holds Pledged Notes that
have not been delivered into the possession of the Agent, such Loan Party agrees
that it will not sell, transfer or otherwise dispose of such Pledged Notes to
any other party other than another Loan Party under the Loan Documents.

 

4.7              Receivables. Other than in the ordinary course of business
consistent with its past practice and unless commercially reasonable, such Loan
Party will not (i) (as to any Receivable which is a material amount) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could materially adversely affect the
value thereof. Such Loan Party will deliver to the Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.

 

4.8              Deposit Accounts and Securities Accounts. Absent written
agreement of the Agent to the contrary, each Loan Party will obtain control
agreements, in form and substance satisfactory to the Agent and the Required
Lenders, with respect to deposit accounts (excluding (i) deposit accounts
established exclusively for petty cash for which amounts on deposit do not
exceed $25,000 in the aggregate with respect to all such accounts at any one
time, (ii) payroll accounts, (iii) zero balance accounts and (iv) withholding
and trust accounts) and securities accounts; provided, however, that such
control agreements shall not be required until such time the initial funding
with respect to the Construction Financing is made.

 

4.9              Letters of Credit. Each Loan Party shall use commercially
reasonable efforts to deliver to the Agent all letters of credit, duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance reasonably satisfactory to the Agent and the Required
Lenders. Each Loan Party shall take any and all actions as may be necessary or
desirable, or that the Agent may reasonably request, from time to time, to cause
the Agent to obtain exclusive Control of any Letter-of-Credit Rights to the
extent constituting Collateral owned by any Loan Party with respect to the
letters of credit referred to in the immediately preceding sentence in a manner
reasonably acceptable to the Agent and the Required Lenders.

 

4.10            Equipment. Each Loan Party shall cause all Equipment owned by
such Loan Party to be maintained and preserved in the same condition, repair and
in working order as when new, ordinary wear and tear excepted, and shall
promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Upon the request of the Agent after the occurrence and during the
continuance of an Event of Default, each Loan Party shall promptly deliver to
the Agent any and all certificates of title, applications for title or similar
evidence of ownership of all Equipment to the extent constituting Collateral and
shall cause the Agent to be named as lienholder on any such certificate of title
or other evidence of ownership.

 



 10 

 

 

4.11            General Intangibles. Each Loan Party shall use commercially
reasonable efforts to obtain any consents, waivers or agreements necessary to
enable the Agent to exercise remedies hereunder and under the other Loan
Documents with respect to any of such Loan Party’s rights under any General
Intangibles to the extent constituting Collateral.

 

4.12            Commercial Tort Claims. Each Loan Party shall promptly advise
the Agent in writing upon such Loan Party becoming aware that it has any
interest in Commercial Tort Claims. With respect to any Commercial Tort Claims
in which any Loan Party has any interest, such Loan Party shall execute and
deliver such documents as may be necessary or desirable, or that the Agent may
reasonably request, to create, perfect and protect the Agent’s or the Required
Lenders’ security interest in such Commercial Tort Claim.

 

Section 5

REMEDIAL PROVISIONS

 

5.1              Certain Matters Relating to Receivables. If required by the
Agent (acting at the direction of the Required Lenders) at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Loan Party, (i) shall be forthwith (and, in
any event, within three Business Days) deposited by such Loan Party in the exact
form received, duly indorsed by such Loan Party to the Agent if required, in a
Collateral Account maintained under the sole dominion and control of the Agent,
subject to withdrawal by the Agent only as provided in Section 5.5, and (ii)
until so turned over, shall be held by such Loan Party in trust for the Agent,
for the benefit of the Lenders holding Secured Term Loans, segregated from other
funds of such Loan Party. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. Upon the occurrence and during the
continuance of an Event of Default, at the reasonable request of the Agent, each
Loan Party shall deliver to the Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.

 

5.2              Communications with Obligors; Loan Parties Remain Liable. The
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the satisfaction of the
Agent the existence, amount and terms of any Receivables. Upon the request of
the Agent at any time after the occurrence and during the continuance of an
Event of Default, each Loan Party shall notify obligors on the Receivables that
the Receivables have been assigned to the Agent and that payments in respect
thereof shall be made directly to the Agent. Anything herein to the contrary
notwithstanding, each Loan Party shall remain liable under each of the
Receivables to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. The Agent shall not have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Agent of any payment
relating thereto, nor shall the Agent be obligated in any manner to perform any
of the obligations of any Loan Party under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 



 11 

 

 

5.3              Pledged Stock. Unless an Event of Default shall have occurred
and be continuing and the Agent (acting at the direction of the Required
Lenders) shall have given notice to the relevant Loan Party of the intent of the
Agent to exercise its rights pursuant to this Section 5.3, each Loan Party shall
be permitted to receive all cash dividends paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document. If an Event of Default shall occur and be continuing and
the Agent (acting at the direction of the Required Lenders) shall give notice of
its intent to exercise such rights to the relevant Loan Party or Loan Parties,
(i) the Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in accordance with Section 5.5 hereof and
(ii) any or all of the Investment Property shall be registered in the name of
the Agent or its nominee, and the Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Loan Party
or the Agent of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Loan Party to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing and if it does do so, shall have no liability to
the Loan Parties for the sufficiency thereof. Each Loan Party hereby authorizes
and instructs each Issuer of any Investment Property pledged by such Loan Party
hereunder to (i) comply with any instruction received by it from the Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Loan Party, and each Loan Party agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Agent for application to the
Obligations in accordance with Section 5.5 hereof.

 



 12 

 

 

5.4              Proceeds to Be Turned Over to Agent. In addition to the rights
of the Agent specified in Section 5.1 with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Loan Party consisting of cash, checks and other near-cash items shall be
held by such Loan Party in trust for the Agent, segregated from other funds of
such Loan Party, and shall, forthwith upon receipt by such Loan Party, be turned
over to the Agent in the exact form received by such Loan Party (duly indorsed
by such Loan Party to the Agent, if required). All Proceeds received by the
Agent hereunder shall be held by the Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the Agent in a
Collateral Account (or by such Loan Party in trust for the Agent) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.5.

 

5.5              Application of Proceeds. At such intervals as may be agreed
upon by the Borrower and the Agent (acting at the direction of the Required
Lenders) or, if an Event of Default shall have occurred and be continuing, (x)
if such event is an Event of Default specified in paragraph (f) of Section 7 of
the Credit Agreement with respect to the Borrower, automatically, (y) if such
event is an Event of Default specified in paragraph (j) of Section 7 of the
Credit Agreement, at any time as the Agent may be so directed by any Lender or
(z) if such event is any other Event of Default, at any time as the Agent may be
so directed by the Required Lenders, the Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
in payment of the Obligations in the following order: first, to any costs, fees,
expenses and other amounts incurred by the Agent in connection with this
Agreement, the Credit Agreement, any other Loan Document or any of the
Obligations (including the reasonable costs, fees and expenses of its agents and
legal counsel, and any costs or expenses incurred in connection with the
exercise by the Agent of any right or remedy under this Agreement, the Credit
Agreement or any other Loan Document); second, to the ratable satisfaction of
the Obligations; and third, any balance of remaining Proceeds to the Borrower or
to whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Obligations shall have been paid in full shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.

 



 13 

 

 

5.6              Code and Other Remedies. If an Event of Default shall occur and
be continuing, the Agent may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of the Agent under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Agent or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Loan Party,
which right or equity is hereby waived and released. Each Loan Party further
agrees, at the Agent’s request, to assemble the Collateral and make it available
to the Agent at places which the Agent shall reasonably select, whether at such
Loan Party’s premises or elsewhere. The Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 5.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Agent hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in the order as set forth in Section
5.5, and only after such application and after the payment by the Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a) of the New York UCC, need the Agent account for the surplus, if
any, to any Loan Party. To the extent permitted by applicable law, each Loan
Party waives all claims, damages and demands it may acquire against the Agent
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. Each Loan Party recognizes that the Agent may be
unable to effect a public sale of any or all the Collateral and may be compelled
to resort to one or more private sales thereof. Each Loan Party also
acknowledges that any private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private and each Loan Party waives, to the extent
permitted by applicable law, any claims against Agent and the Lenders arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Obligations, even if
Agent accepts the first offer received and does not offer the Collateral to more
than one offeree; provided that such private sale is conducted in accordance
with this Agreement. The Agent shall be under no obligation to delay a sale of
any of the Collateral for the period of time necessary to permit any Loan Party
or the issuer of any Collateral to register such securities for public sale
under the Securities Act, or under applicable state securities laws, even if the
applicable Loan Party and the issuer would agree to do so. Each Loan Party
hereby agrees that in respect of any sale of any of the Collateral pursuant to
the terms hereof, the Agent is hereby authorized to comply with any limitation
or restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law, or in order to
obtain any required approval of the sale or of the purchaser by any governmental
authority, and each Loan Party further agrees that such compliance shall not, in
and of itself, result in such sale being considered or deemed not to have been
made in a commercially reasonable manner, nor shall Agent be liable or
accountable to any Loan Party for any discount allowed by reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

5.7              Deficiency. Each Loan Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Agent to collect such deficiency.

 



 14 

 

 

Section 6

MISCELLANEOUS

 

6.1              Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.

 

6.2              Notices. All notices, requests and demands to or upon the Agent
or any Loan Party hereunder shall be effected in the manner provided for in
Section 9.2 of the Credit Agreement.

 

6.3              No Waiver by Course of Conduct; Cumulative Remedies. The Agent
shall not by any act (except by a written instrument pursuant to Section 6.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the Agent any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

6.4              Enforcement Expenses; Indemnification. Each Loan Party jointly
and severally agrees to pay, and to save the Agent harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement, except to the extent such
liabilities were caused by the gross negligence or willful misconduct of the
Agent, as determined by a final and nonappealable decision of a court of
competent jurisdiction. Each Loan Party jointly and severally agrees to pay, and
to save the Agent harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement. The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents and the resignation or removal of the Agent.

 

6.5              Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Loan Party and shall inure to the benefit of
the Agent and its successors and assigns; provided that no Loan Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Agent and the Required
Lenders.

 



 15 

 

 

6.6              Set-off. Each Loan Party hereby irrevocably authorizes the
Agent at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Loan Party or any other Loan
Party, any such notice being expressly waived by each Loan Party, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Agent to or
for the credit or the account of such Loan Party, or any part thereof in such
amounts as the Agent may elect, against and on account of the obligations and
liabilities of such Loan Party to the Agent hereunder and claims of every nature
and description of the Agent against such Loan Party, in any currency, whether
arising hereunder, under the Credit Agreement or any other Loan Document, as the
Agent may elect, whether or not the Agent has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Agent shall notify such Loan Party promptly of any such set-off
and the application made by the Agent of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agent under this Section 6.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Agent may have.

 

6.7              Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.8              Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.9              Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

6.10            Integration. This Agreement and the other Loan Documents
represent the agreement of the Loan Parties and the Agent with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Agent relative to subject matter hereof not expressly set
forth or referred to herein, in the other Loan Documents.

 

6.11            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND APPLICABLE FEDERAL LAW.

 

6.12            Submission to Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:

 

(a)              submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State
and County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 



 16 

 

 

(b)              consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such Loan
Party at its address referred to in Section 6.2 or at such other address of
which the Agent shall have been notified pursuant thereto;

 

(d)              agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

6.13            Acknowledgments. Each Loan Party hereby acknowledges that:

 

(a)               it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

 

(b)              the Agent has no fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Loan Parties, on the one
hand, and the Agent, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)              no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Loan Parties and the Agent or any Lender.

 

6.14            Releases. At such time as the Loans and the other Obligations
shall have been paid in full, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Agent and each Loan Party
hereunder (including all guarantee obligations) shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Loan Parties. At the request and
sole expense of any Loan Party following any such termination, the Agent shall
(upon receiving the consent of the Required Lenders) deliver to such Loan Party
any Collateral held by the Agent hereunder, and execute and deliver to such Loan
Party such documents as such Loan Party shall reasonably request to evidence
such termination; provided that the Loan Parties shall provide to the Agent
evidence of such termination as the Agent shall reasonably request. If any of
the Collateral shall be sold, transferred or otherwise disposed of by any Loan
Party in a transaction permitted by the Credit Agreement, then the Agent, at the
request and sole expense of such Loan Party, shall (upon receiving the consent
of the Required Lenders) execute and deliver to such Loan Party all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral; provided that the Loan Parties shall provide
to the Agent evidence of such transaction’s compliance with the Loan Documents
as the Agent shall reasonably request.

 



 17 

 

 

6.15          Waiver of Jury Trial. EACH LOAN PARTY AND THE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

6.16            The Agent. It is expressly understood and agreed by the parties
to this Agreement that (i) Wells Fargo Bank, National Association is entering
into this Agreement and acting hereunder solely in its capacity as Agent under
the Credit Agreement and (ii) in entering into and acting as Agent hereunder,
Wells Fargo Bank, National Association shall be afforded all of the rights,
protections, benefits, indemnities (in addition to those set forth in Section
6.4 hereof) and immunities granted to the Agent in the Credit Agreement as if
set forth in their entirety herein. Any act, or refusal to act, hereunder
requiring the Agent to exercise discretion (including, but not limited to, the
exercise of remedies following an Event of Default) shall be exercised in
accordance with the terms of the Credit Agreement. The permissive
authorizations, entitlements, powers and rights granted to the Agent herein
(including the right to (i) request any documentation, (ii) request the taking
of any action and (iii) exercise any remedies) shall not be construed as duties.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 



 18 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  LOAN PARTIES:         CADIZ INC.         By: /s/ Timothy J. Shaheen     Name:
Timothy J. Shaheen     Title:   Chief Financial Officer         CADIZ REAL
ESTATE LLC         By: /s/ Timothy J. Shaheen     Name: Timothy J. Shaheen    
Title:   Chief Financial Officer

 



 

 

 

  AGENT:         WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent         By:
/s/ Michael Pinzon     Name: Michael Pinzon     Title: Vice President

 



 

 

 

SCHEDULE 1

 

NOTICE ADDRESSES OF Loan Parties

 

c/o Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90071
Attention:  Chief Financial Officer
Telecopy:   213-271-1614
Telephone: 213-271-1600

 

 

Sch. 1-1



 

 

 

SCHEDULE 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock

 

Issuer  Class of Stock   

No. of Shares

    

Stock

Certificate No.

  Cadiz Real Estate LLC  Membership Interest   100% Interest    N/A  Octagon
Partners LLC  Membership Interest   100% Interest    N/A  SWI Estate Inc. 
Common Stock   100% Interest    N/A  Rancho Cadiz Mutual Water Company  Common
Stock   100% Interest    N/A 

  

Pledged Notes

 

None.

 

 

Sch. 2-1



 

 

 



SCHEDULE 3

 

FILINGS AND OTHER ACTIONS REQUIRED
TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 



Loan Party   UCC Filing Jurisdictions Cadiz Inc.   Delaware
California
San Bernardino County, California Cadiz Real Estate LLC   Delaware
California
San Bernardino County, California



 

Patent and Trademark Filings

 

None.

 

Actions with Respect to Pledged Stock and Pledged Note

 

None.

 

 

Sch. 3-1



 

 

 



SCHEDULE 4

 

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL NUMBER, FEIN
AND CHIEF EXECUTIVE OFFICE

 

Loan Party   Jurisdiction of Organization     Organizational Number     Federal
Taxpayer ID Number   Chief Executive Office Cadiz Inc.     Delaware      
2295882     77-0313235   550 South Hope Street
Suite 2850
Los Angeles, CA  90071 Cadiz Real Estate LLC     Delaware       3729320     N/A
  550 South Hope Street
Suite 2850
Los Angeles, CA  90071



 

 

Sch. 4-1



 

 

 



SCHEDULE 5

 

OWNED AND LEASED PROPERTY

 

Owned Property

 

Described in Schedule 1.1B (Mortgaged Properties) to the Credit Agreement.

 

Leased Property

 

None.

 

 

Sch. 5-1



 

 

 



SCHEDULE 6

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Loan Party   Locations Cadiz Inc.   550 South Hope Street, Suite 2850, Los
Angeles, CA 90071 Cadiz Real Estate LLC   550 South Hope Street, Suite 2850, Los
Angeles, CA 90071
96-726 National Trails Highway, CA 92304



 

 

Sch. 6-1



 

 

 



SCHEDULE 7

 

INTELLECTUAL PROPERTY

 

Copyrights and Copyright Licenses

 

None.

 

Patents and Patent Licenses

 

None.

 

Trademarks and Trademark Licenses

 

None.

 

 

Sch. 7-1



 

 



 

SCHEDULE 8

 

Deposit Accounts and Securities Accounts

 

Deposit Accounts

 

Owner   Type of Account   Bank Name/Address   Account No. Cadiz Inc.  
Certificate of Deposit   US Bank         Cadiz Inc.   Escrow   US Bank     Cadiz
Inc.   Checking (Payroll)   US Bank     Cadiz Inc.   Checking (Operating)   US
Bank     Cadiz Inc.   Checking (Project)   US Bank     Cadiz Inc.   Checking
(Operating)   US Bank    







 

Securities Accounts

 

None.

 

 

Sch. 8-1



 

 

 



SCHEDULE 9

 

Letter of Credit Rights

 

None.

 

 

Sch. 9-1



 

 

 



SCHEDULE 10

 

Commercial Tort Claims

 

None.

 

 

Sch.10-1

 



 